UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under Sec. 240.14a-12 READING INTERNATIONAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: READING INTERNATIONAL, INC. 6100 Center Drive, Suite 900 Los Angeles, California 90045 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON THURSDAY, MAY 17, 2012 TO THE STOCKHOLDERS: The 2012 Annual Meeting of Stockholders (the “Annual Meeting”) of Reading International, Inc., a Nevada corporation, will be held at the 6100 Center St., Suite 900, Los Angeles, California, on Thursday, May17, 2012, at 11:00 a.m., local time for the following purposes: 1.To elect eight directors to our Board of Directors to serve until the 2013 Annual Meeting of Stockholders; and 2.To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. A copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 is enclosed.Only holders of our class B voting common stock at the close of business on April 20, 2012 are entitled to notice of and to vote at the meeting and any adjournment or postponement thereof. If you hold shares of our class B voting common stock, you will have received a proxy card enclosed with this notice.Whether or not you expect to attend the Annual Meeting in person, please complete, sign, and date the enclosed proxy card and return it promptly in the accompanying postage-prepaid envelope to ensure that your shares will be represented at the Annual Meeting. By Order of the Board of Directors James J. Cotter, Sr. Chairman April 27, 2012 PLEASE SIGN AND DATE THE ENCLOSED PROXY CARD AND MAIL IT PROMPTLY IN THE ENCLOSED RETURN ENVELOPE TO ENSURE THAT YOUR VOTES ARE COUNTED. READING INTERNATIONAL, INC. 6100 Center Drive, Suite 900 Los Angeles, California 90045 PROXY STATEMENT Annual Meeting of Stockholders Thursday, May 17, 2012 INTRODUCTION This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Reading International, Inc. (the “Company,” “Reading,” “we,” “us,” or “our”) of proxies for use at our Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Thursday, May17, 2012, at 11:00a.m., local time, at the 6100 Center St., Suite 900, Los Angeles, California, and at any adjournment or postponement thereof.This Proxy Statement and form of proxy are first being sent or given to stockholders on or about April 27, 2012. At our Annual Meeting, you will be asked to (1) elect eight directors to our Board of Directors to serve until the 2013 Annual Meeting of Stockholders and (2)act on any other business that may properly come before the Annual Meeting or any adjournment or postponement of the Annual Meeting. As of April 20, 2012, the record date for the Annual Meeting (the “Record Date”), there were outstanding 1,495,490 shares of our classB voting common stock (“ClassB Stock”).JamesJ. Cotter, Sr., our Chairman and Chief Executive Officer, owned beneficially, 1,023,888 shares of our ClassB Stock on the Record Date, which shares represent a majority of the outstanding voting rights of the Company.Accordingly, Mr.Cotter, Sr. has the power, acting alone and regardless of the vote of our other stockholders, to determine the outcome of each of the proposals on the agenda for the Annual Meeting.Mr.Cotter, Sr. has advised us that he intends to follow the recommendations of our Board of Directors in casting his votes, and to vote in favor of each of the proposals to be brought before the Annual Meeting. VOTING AND PROXIES Am I eligible to vote? If you owned shares of Class B Stock on the Record Date, you are eligible to vote, and you should have received a proxy card enclosed with this notice.If you did not receive a proxy card, please contact our Corporate Secretary at (213) 235-2240. What if I own Class A Nonvoting Common Stock? Holders of our class A nonvoting common stock (“Class A Stock”) have no voting rights with respect to the matters to be voted on at the Annual Meeting. How many votes do I have? You will have one vote with respect to each matter to be considered at the Annual Meeting for each share of Class B Stock that you owned on the Record Date. How do I vote in person? You may vote in person by attending the 2012 Annual Meeting.If you are not the record holder of your shares, please refer to the discussion following the question “What if I am not the record holder of my shares?” How do I vote by proxy? To vote by proxy, you should complete, sign and date the enclosed proxy card and return it promptly in the enclosed postage-paid envelope. To be able to vote your shares in accordance with your instructions, we must receive your proxy before the Annual Meeting.We will vote at the Annual Meeting in accordance with the instructions given to us in properly executed proxies.If you execute and return the enclosed proxy card without marking instructions, we will vote “FOR” each of the proposals described in this Proxy Statement.Although we do not know of any other matter to be acted upon at the Annual Meeting, the individuals indicated on your proxy card may vote in accordance with their judgment with respect to any other business that may properly come before the Annual Meeting. If I plan to attend the Annual Meeting, should I still submit a proxy? Whether or not you plan to attend the Annual Meeting, we urge you to submit a proxy.Submission of a proxy will not in any way affect your right to attend the Annual Meeting and vote in person. What if I want to revoke my proxy? You have the right to revoke your proxy at any time before it is voted on your behalf by: · submitting to our Corporate Secretary at our address at 6100 Center Drive, Suite 900, Los Angeles, California 90045, prior to the commencement of the Annual Meeting, a duly executed instrument dated subsequent to such proxy revoking the same; · submitting a duly executed proxy bearing a later date; or · attending the Annual Meeting and voting in person. What if I am not the record holder of my shares? If your shares are held in the name of a brokerage firm, bank nominee or other institution, only it can give a proxy with respect to your shares.You should receive a proxy card from your bank or broker, which you must return in the envelope provided in order to have your shares voted. If you do not have record ownership of your shares and want to vote in person at the Annual Meeting, you must obtain a proxy from the record holder of your shares and bring it with you to the Annual Meeting. -2- Proxy Solicitation and Expenses In addition to the solicitation by mail, our employees may solicit proxies in person or by telephone, but no additional compensation will be paid to them for such services.We will bear all costs of soliciting proxies on behalf of our Board of Directors and will reimburse persons holding shares in their own names or in the names of their nominees, but not owning such shares beneficially, for the expenses of forwarding solicitation materials to the beneficial owners.We estimate that the cost of soliciting proxies will be approximately $18,000. Quorum and Vote Required The presence in person or by proxy of the holders of a majority of our outstanding shares of Class B Stock will constitute a quorum at the Annual Meeting. In the election of directors, the eight nominees receiving the highest number of “FOR” votes will be elected. In the election of directors, you may vote “FOR,” “AGAINST” or “ABSTAIN” with respect to each of the nominees.If you abstain in the election of directors, it will not impact the election of directors.In tabulating the voting results for the election of directors, only “FOR” and “AGAINST” votes are counted. If you are the beneficial owner of shares held in the name of a broker, trustee or other nominee and do not provide that broker, trustee or other nominee with voting instructions, your shares may constitute “broker non-votes.”Generally, broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given.In tabulating the voting results for any particular proposal, shares that constitute broker non-votes are not considered entitled to vote on that proposal.Thus, broker non-votes will not affect the outcome of any matter being voted on at the meeting, assuming that a quorum is obtained.Please instruct your broker, trustee, or other nominee so that your vote can be counted. PROPOSAL 1:ELECTION OF DIRECTORS Nominees for Election Eight directors are to be elected at our Annual Meeting to serve until the annual meeting of stockholders to be held in 2013 or until their successors are elected and qualified.As a result of the eight nominees, there will be one vacancy following the election.Our Board of Directors may decide to fill the vacancy upon identification of an appropriate candidate.Unless otherwise instructed, the proxy holders will vote the proxies received by us “FOR” the election of the nominees below, all of whom currently serve as directors.The eight nominees for election to the Board of Directors who receive the greatest number of votes cast for the election of directors by the shares present and entitled to vote will be elected directors.If any nominee becomes unavailable for any reason, it is intended that the proxies will be voted for a substitute nominee designated by the Board of Directors.We have no reason to believe the nominees named will be unable to serve if elected. -3- The names of the nominees for director, together with certain information regarding them, are as follows: Name Age Position James J. Cotter, Sr. 74 Chairman of the Board and Chief Executive Officer (1) James J. Cotter, Jr. 42 Vice Chairman of the Board Margaret Cotter 44 Director William D. Gould 73 Director (3) Edward L. Kane 74 Director (2)(3) Tim Storey 54 Director (2) Alfred Villaseñor 82 Director (1)(2)(3) Douglas J. McEachern 60 Director Nominee Member of the Executive Committee. Member of the Audit and Conflicts Committee. Member of the Compensation and Stock Options Committee. James J. Cotter, Sr. has been a director of the Company since 1991, the Chairman of our Board since 1992, and our Chief Executive Officer since December 27, 2000.Mr.Cotter, Sr. also served as our Chief Executive Officer from August 1, 1999 to October 16, 2000, and as a director of our Company from 1986 to 1988.Mr.Cotter, Sr. was the largest stockholder of Craig Corporation, our predecessor, until it consolidated with our Company in 2001.Mr.Cotter, Sr. is a 50% owner of Sutton Hill Associates, a general partnership engaged in cinema-related activities, primarily with our Company, and the sole voting member of Cotter Enterprises LLC.Mr.Cotter, Sr. is the father of Ellen Cotter, James J. Cotter, Jr., and Margaret Cotter. Mr.Cotter, Sr. is highly qualified to serve on our Board because he has decades of experience as an executive in the film exhibition and real estate industries, as well as experience in diverse ventures and investments.Mr.Cotter, Sr. has also served on several boards of public and private companies, primarily engaged in banking and real estate activities.Furthermore, as a large stockholder of the Company, his interests are generally aligned with those of the other stockholders of the Company, which enhances his value as a director.In those situations where there may be a conflict of interest, such matters are referred to our Conflicts Committee comprised entirely of independent directors. James J. Cotter, Jr. has been a director of the Company since March 21, 2002, and was appointed Vice Chairman of the Board in 2007.He has been Chief Executive Officer of Cecelia Packing Corporation (a Cotter family-owned citrus grower, packer, and marketer) since July 2004.Mr.Cotter, Jr. served as a director to Cecelia Packing Corporation from February 1996 to September 1997 and as a director of Gish Biomedical from September 1999 to March 2002.He was an attorney in the law firm of Winston & Strawn, specializing in corporate law, from September 1997 to May 2004.Mr.Cotter, Jr. is the son of JamesJ. Cotter, Sr. and the brother of Margaret Cotter and Ellen Cotter. Mr.Cotter, Jr. brings to the Board his experience as a corporate attorney.He also brings more than seven years of experience as a corporate executive since leaving the practice of law.Mr.Cotter, Jr. is qualified to serve on our Board because of his legal background and business management experience. Eric Barr has been a director of the Company since March 21, 2002.In June 2001, Mr.Barr retired from his position as audit partner with PricewaterhouseCoopers LLC in Australia, after having been with that firm for 36 years.For more than the past five years, Mr.Barr has been a director and the chairman of the audit committee of Asia Pacific Exchange Limited, an Australian stock exchange.He serves as the Chairman of our Audit and Conflicts Committee and as our Lead Independent Director.Mr.Barr is a director of other privately owned Australian companies and provides professional and management advice in a consulting capacity to various parties not associated with the Company. A resident of Brighton, Victoria, Australia, Mr.Barr brings to the Board his extensive knowledge of the Australian business community and his decades of experience in public accounting in Australia.Mr.Barr is qualified to serve on our Board because his background provides the caliber of accounting expertise necessary to guide the Company with respect to financial matters and audit oversight. -4- Margaret Cotter has been a director of the Company since September27, 2002.Ms.Cotter is the owner and President of OBI, LLC, a company that provides live theater management services to our live theaters.Pursuant to that management arrangement, Ms. Cotter also serves as the President of Liberty Theaters, the subsidiary through which we own our live theaters.Ms. Cotter is also a theatrical producer who has produced shows in Chicago and New York.Ms. Cotter is a board member of the League of Off-Broadway Theaters and Producers and is a member of the New York State Bar.From February 1994 until October 1997, Ms. Cotter was an Assistant District Attorney for King’s County in Brooklyn, New York.Ms. Cotter graduated from Georgetown University Law Center in 1993.She is the daughter of Mr.JamesJ. Cotter, Sr. and the sister of Mr.JamesJ. Cotter, Jr. and Ms.Ellen Cotter. Ms.Cotter brings to the Board her experience as a live theater producer and theater operator.She is qualified to serve on our Board because her years of live entertainment experience give her insight into live theater business trends that affect our business in this sector. William D. Gould has been a director of the Company since October15, 2004 and has been a member of the law firm of TroyGould PC since 1986.Previously, he was a partner of the law firm of O’Melveny & Myers.We have from time to time retained TroyGould PC for legal advice. As an author and lecturer on the subjects of corporate governance and mergers and acquisitions, Mr.Gould brings to the Board specialized experience as a corporate attorney.Mr.Gould’s corporate transactional experience and expertise in corporate governance matters ensures that we have a highly qualified advisor on our Board to provide oversight in such matters. Edward L. Kane has been a director of the Company since October15, 2004.Mr.Kane was also a director of the Company from 1985 to 1998, and served as President from 1987 to 1988.Mr.Kane currently serves as the Chairman of our Tax Oversight Committee.Since 1996, Mr.Kane’s principal occupation has been healthcare consultant and advisor.In that capacity, he has served as President and sole shareholder of High Avenue Consulting, a healthcare consulting firm, and as the head of its successor proprietorship.At various times during the past three decades, he has been Adjunct Professor of Law at two of San Diego’s Law Schools, most recently in 2008 and 2009 at Thomas Jefferson School of Law, and prior thereto at California Western School of Law. Mr.Kane brings to the Board his many years as a tax attorney and law professor.Mr.Kane’s tax law experience has served the Company in its recent tax litigation and his expertise and guidance in such complex matters continue to be invaluable to the Company.Mr.Kane also brings his experience as a past President of Craig Corporation and of Reading Company, our predecessors, as well as a former member of the boards of directors of several publicly held corporations. Gerard P. Laheney has been a director of the Company since September27, 2002.Mr.Laheney has been President of Aegis Investment Management Company, an investment advisory firm specializing in global investment portfolio management, since August 1993.Mr.Laheney was a Vice President of Dean Witter Reynolds from April 1990 to December 1993.Mr.Laheney currently serves as an independent director of Enservco Corporation, a public company based in Colorado Springs, Colorado.Enservco, through its various subsidiaries, provides well-site services to the onshore oil and gas industry in the United States. Mr.Laheney brings to the Board his experience in investment advice and foreign currency issues.His presence on our Board provides insight into the influence of currency values and international markets on our businesses in Australia and New Zealand. -5- Tim Storey has been a director of the Company since December 28, 2011.Mr.Storey has served as a director of the Company’s wholly-owned New Zealand subsidiary since 2006.He has served since April 1, 2009 as a director of DNZ Property Fund Limited, a commercial property investment fund based in New Zealand and listed on the New Zealand Stock Exchange, and was appointed Chairman of the Board of that company on July 1, 2009.Mr.Storey is also a director of NZ Farming Systems Uruguay, also a New Zealand listed company, having joined that board in November, 2011.NZ Farming Systems Uruguay owns and operates dairy farms in Uruguay.Prior to being elected Chairman of DNZ Property Fund Limited, Mr.Storey was a partner in BellGully (one of the largest law firms in New Zealand).Mr.Storey is also a principal in Prolex Advisory, a private company in the business of providing commercial advisory services to a variety of clients and related entities.Prolex Advisory provides consulting services primarily with respect to fund management and commercial property/project transactions across a range of industries including health care, community housing, student accommodations and agriculture. Mr.Storey brings to the board many years of experience in New Zealand commercial and real estate matters, and experience as a director of our New Zealand subsidiary. Alfred Villaseñor has been a director of the Company since 1987.Mr.Villaseñor serves as the Chairman of our Compensation and Stock Option Committee.He also served from 1987 to 1994 as a director for Fidelity Federal Bank.Mr.Villaseñor is the President and owner of Unisure Insurance Services, Incorporated, an insurance agency that has specialized in life, business and group health insurance for over 40 years.Mr.Villaseñor was a director of the John Gogian Family Foundation, a charitable foundation devoted to developmentally disabled, abused, or neglected youth, and currently serves as a member of their scholarship committee.Mr.Villaseñor is a past president and is currently a director of Richstone Family Centers, a non-profit organization helping abused children. Mr.Villaseñor brings to the Board his decades of experience in the insurance industry.Mr.Villaseñor is qualified to serve on our Board because his many years in the insurance field provide a seasoned perspective in matters of risk oversight. Douglas J. McEachern has served as a Board of Directors member, and an Audit and Compensation Committee member for Willdan Group, a NASDAQ listed engineering company, since 2009. Mr. McEachern is also a member of the Board of Directors of Community Bank in Pasadena, California and a member of its Ethics, Finance, Investment and Audit Committees.He also is a member of the Finance Committee of the Methodist Hospital of Arcadia and Arcadia Public Library Foundation.Since July 2009, Mr.McEachern has also served as an instructor of auditing and accountancy at Claremont McKenna College and of accounting at California State Polytechnic University at Pomona. Prior to being an instructor, Mr. McEachern was an audit partner from July 1985 to May 2009 with the audit firm, Deloitte and Touche, LLP, with client concentrations in financial institutions and real estate. Mr. McEachern was also a Professional Accounting Fellow with the Federal Home Loan Bank Board in Washington DC, from June 1983 to July 1985. From June 1976 to June 1983, Mr. McEachern was a staff member and subsequently a manager with the audit firm, Touche Ross & Co. (predecessor to Deloitte & Touche, LLP).Mr. McEachern received a B.S. in Business Administration in 1974 from the University of California, Berkeley, and an M.B.A. in 1976 from the University of Southern California. Mr.McEachern brings to the Board his more than 36 years experience meeting the accounting and auditing needs of financial institutions and real estate clients as a partner at Deloitte & Touche, LLP, of which our Company was one of those clients. Mr. McEachern also brings his experience reporting to the board of directors of his audit clients, and as a board member himself for various companies and organizations since 2009. Attendance at Board and Committee Meetings During the year ended December31, 2011, our Board of Directors met six (6) times and acted by unanimous written consent on one (1) occasion.Each director attended at least 75% of the number of meetings by our Board of Directors, and by all committees on which he or she served, held during the period such individual served.The Audit and Conflicts Committee held five (5) meetings in 2011 and acted by unanimous written consent on one (1) occasion.The Compensation and Stock Options Committee held nine (9) meetings during 2011 and acted by unanimous written consent on one (1) occasion.We do not have a standing nominating committee.Our Board committees are discussed in greater detail under the caption “Board Committees and Corporate Governance,” below. -6- Code of Ethics We have adopted a Code of Ethics applicable to our principal executive officer, principal financial officer, principal accounting officer or controller and Company employees, which is available on our website at www.readingrdi.com. Indemnity Agreements We currently have indemnity agreements in place with each of our current directors and senior officers, as well as certain of the directors and senior officers of our subsidiaries.Under these agreements, we have agreed, subject to certain exceptions, to indemnify each of these individuals against all expenses, liabilities and losses incurred in connection with any threatened, pending or contemplated action, suit or proceeding, whether civil or criminal, administrative or investigative, to which such individual is a party or is threatened to be made a party, in any manner, based upon, arising from, relating to or by reason of the fact that such individual is, was, shall be or has been a director, officer employee, agent or fiduciary of the Company. Compensation of Directors During 2011, all of our directors except Mr.Cotter, Sr. and Tim Storey received an annual fee of $35,000 for their services, including attendance at meetings of the Board and Board committees.Mr.James J. Cotter, Jr. in addition to his $35,000 director’s fee receives $100,000 to serve as the Vice Chairman of the Board.The Chairman of our Audit and Conflicts Committee receives an additional $7,000 of cash compensation for his services.Mr. Villaseñor received an additional $5,000 for his services as the Chairman of our Compensation and Stock Options Committee for the first half of 2011.Mr.Kane received an additional $40,000 as the Chairman of our Tax Oversight Committee in 2011, and an additional $2,500 for acting as the Chairman of our Compensation and Stock Options Committee effective July 2011. In addition, upon joining the Board, non-employee directors receive immediately vested options to purchase 20,000 shares of our Class A Stock at an exercise price equal to the market price of the stock at the date of grant.Thereafter, our directors are from time to time granted additional stock options as a part of their continuing compensation for their ongoing participation on our Board of Directors.These awards are based upon the recommendations of our Chairman and principal shareholder, Mr.Cotter, Sr., which recommendations are reviewed and acted upon by our entire Board of Directors, rather than just the Compensation Committee.Typically, in such cases, each sitting director (other than Mr.Cotter, Sr., who does not participate in such awards) is awarded the same number of options, and all options are granted on the same terms.Historically, we granted each of our directors options in 2007 to acquire 10,000 shares at the then market price of such shares and in 2010 to acquire 12,500 shares, again at the then market price of such shares. Since 2007, we have granted our officers and directors replacement options where their options would otherwise expire with exercise prices that were out of the money at the time of such expiration.Such awards have in each case been recommended by Mr.Cotter, Sr. to our Compensation Committee for the committee’s consideration. -7- Director Compensation Table The following table summarizes the director compensation for the year ended December31, 2011: Name Fees Earned or Paid in Cash ($) Option Awards All Other Compensation Total ($) James J. Cotter, Sr. (1) $ Eric Barr $ James J. Cotter, Jr. (2) $ Margaret Cotter (3) $ William D. Gould $ Edward L. Kane $ Gerard P. Laheney $ Tim Storey $
